DETAILED ACTION
This non-final Office action is responsive to the amendments received April 12th, 2022. Claim 1 has been amended. Claim 1 and 3-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.

Priority
Acknowledgment is made of applicant’s claim for priority of U.S. provisional application number 62/436,761, filed 20-DEC-2016, the contents of which are herein incorporated by reference.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
With regard to the limitations of claims 1 and 3-4, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Response to Arguments
Applicant’s arguments, see page 4, filed 4/12/, with respect to claim 1 have been fully considered and are persuasive.  The claim objection of 10/15/21 has been withdrawn. 
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
On page 4 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically on page 4, Applicant argues that “Lavrov in view of Andrews, Molloy and Bowman-Amuah in combination and separately fail to teach or suggest the determination of calendar data based in part on the jobsite GPS data and the jobsite weather data.” Examiner respectfully disagrees and asserts that the previous rejection included Lavrov in view of Andrews, Molloy, Bowman-Amuah, and Norman. Cited Norman reference included in paragraph 0030, “reference to schedule status alerts being selected by comparing the actual calendar date against a scheduled start or completion date of an activity and setting the schedule alert status value to yellow or red if the actual date is past the scheduled date or so close to the scheduled date as to jeopardize or preclude timely completion.” This schedule status alert based on the calendar date of intended completion is analogous to the claimed “calendar data”. The term “calendar data” is recited at such a high-level of generality such that any recitation of data related to a calendar or date of completion of activities is analogous to the claimed invention. Therefore, the previous rejection is maintained. Applicant’s arguments are not persuasive.
Continuing on page 4 of the provided remarks, Applicant argues that “Norman fails to teach the scheduling modality altering the first timeline for the delivery of each physical asset based on said calendar data. Rather Norman is limited to sending alerts and notifications, but not altering the first time of deliveries as claimed.” Examiner respectfully disagrees and asserts that cited Paragraph 0048 of Norman discloses “in response to updated or changed information, or restrictions or expansions of categories of information to be displayed, the graphic display and the icons presented by the display undergo changes in accordance with the updated information.” This updated information referenced above includes, “start or completion of an activity, updating of schedule status information, entry of an alert indicator, or any of numerous other categories of information.” Referenced in paragraph 0015, “The project planning module 118 allows a user to generate a project information entry and presentation form 122 to receive and present project information and to update and otherwise change the presentation of information in response to entry of new or updated data, the advancing of the current date, and other changes in data relating to the information presented by the form.” Additionally, per paragraph 0034, “Actual start and completion dates for the Switch installation, building and provision of power and data have been entered in the actual start and completion columns 226F and 226G, respectively, the computation and display of elapsed time between start and completion of the activities, and the display of this information in column 226H. In addition, the status bars 228A-228E have been updated, showing a square indicating that an activity has started, and a diamond indicating that an activity has been completed.” Therefore, Norman does disclose the ability to show updated status of the completion of activities. The 35 USC 103 rejection has been maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov (U.S 2015/0169791 A1) in view of Andrews (U.S 2004/0061646 A1) in view of Molloy (U.S 2012/0158725 A1) in view of Bowman-Amuah (U.S 2001/0052108 A1) in view of Norman (U.S 2006/0212327 A1).
Claim 1
Regarding Claim 1, Lavrov discloses the following:
A method for improving a building information modeling system for a construction project, comprising [see at least Paragraph 0034 for reference to method providing a mechanism for rendering a BIM model on a user’s device in the field and interacting with the model]
receiving a plurality of project data sets embodied in a virtual model of the construction project generated by the building information modeling system [see at least Paragraph 0087 for reference to the method including receiving building information modeling data which includes a BIM model and associated data]
each project data set comprising at least one asset datum associated with at least one location datum, wherein each asset datum is associated with a physical asset, and wherein each location datum is associated with a physical location [see at least Paragraph 0071 for reference to the BIM data including information about physical components in a construction project, such as buildings, equipment, and physical systems as well as associated data including viewpoints for navigating the model, a list of equipment included within the model, and/or properties for each piece of equipment]
coupling a field reporting functionality to the virtual model [see at least Paragraph 0061 for reference to the field management system providing field management services including field reporting]
the field reporting functionality configured in association with a document associated with the construction project [see at least Paragraph 0061 for reference to the field management services including modules configured to provide users access to and exchange of field data in conjunction with the desired process and provide resources such as checklists, checkboxes, descriptions, data items, information templates, equipment lists, report templates, histories, images, etc.]
providing a schedule modality configured based at least in part on the one or more field data linked to respective project data set [see at least Paragraph 0061 for reference to the field management system including a production tracking module; Examiner notes ‘production tracking’ as ‘schedule modality’]
the schedule modality configured based at least in part on the one or more field data from the construction project linked to respective project data set [see at least Paragraph 0064 for reference to the workflow management module which includes a mapping module that maps a specific components progression of the process as a whole]
While Lavrov discloses the limitations above, it does not disclose creating a first data mesh for each asset datum and each location datum of said virtual model; connecting an asset tag to each asset datum; connecting a location tag to each location datum; the field reporting functionality configured to link one or more field data with at least one unique first data mesh by way of scanning at least one asset tag or at least one location tag, wherein the one or more field data includes jobsite GPS data and jobsite weather data; providing a schedule modality configured to determine a first timeline for a delivery of each physical asset based at least in part on the one or more field data linked to respective project data set; the schedule modality configured to determine a second timeline for an installation of each physical asset based at least in part on the one or more field data from the construction project linked to respective project data set; and a meeting functionality configured to generate communication data linked to the first or second timeline, wherein the communication data comprises at least one video or audio output from the construction project, the meeting functionality defines each video or audio output into a plurality of clips, each clip is associated with one of the plurality of project data set in such a way that each clip is retrievable through the virtual model; wherein the scheduling modality is configured to determine calendar data based in part on the jobsite GPS data and the jobsite weather data so that the scheduling modality alters the first timeline for the delivery of each physical asset based on the calendar data.
However, Andrews discloses the following:
connecting a location tag to each location datum [see at least Paragraph 0041 for reference to a plurality of tags being distributed throughout a building to identify the location for users]
wherein the one or more field data includes jobsite GPS data [see at least Paragraph 0029 for reference to the location identification system being deployed in a building a having a transmitter which may receive the location of the building from a GPS receiver which determines building coordinates and storing them in a memory accessible to the transmitter; Figure 2A and related text regarding item 201 ‘GPS receiver’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the building information modeling system of to include the location tag specification of Andrews. Doing so would provide an accurate determination of a location in a building, as stated by Andrews (Paragraph 0004).

While the combination of Lavrov and Andrews disclose the limitations above, they do not disclose the limitations below regarding creating a first data mesh for each asset datum and each location datum of said virtual model; connecting an asset tag to each asset datum; the field reporting functionality configured to link one or more field data with at least one unique first data mesh by way of scanning at least one asset tag or at least one location tag; providing a schedule modality configured to determine a first timeline for a delivery of each physical asset based at least in part on the one or more field data linked to respective project data set, wherein the one or more filed data includes jobsite weather data; the schedule modality configured to determine a second timeline for an installation of each physical asset based at least in part on the one or more field data from the construction project linked to respective project data set; and a meeting functionality configured to generate communication data linked to the first or second timeline, wherein the communication data comprises at least one video or audio output from the construction project, the meeting functionality defines each video or audio output into a plurality of clips, each clip is associated with one of the plurality of project data set in such a way that each clip is retrievable through the virtual model; wherein the scheduling modality is configured to determine calendar data based in part on the jobsite GPS data and the jobsite weather data so that the scheduling modality alters the first timeline for the delivery of each physical asset based on the calendar data. 
However, Molloy discloses the following:
creating a first data mesh for each asset datum and each location datum of said virtual model [see at least Paragraph 0073 for reference to the meshing of tag hierarchies; Paragraph 0074 for reference to users being able to map intersections associated asset tags by the system evaluating and locating assets tagged with specific tags]
connecting an asset tag to each asset datum [see at least Paragraph 0028 for reference to the scanned assets being available for tagging logic that may be used to apply tags to the asset records stored in the user database]
the field reporting functionality configured to link one or more field data with at least one unique first data mesh by way of scanning at least one asset tag or at least one location tag [see at least Paragraph 0021 for references to the scanners that conduct scans of one or more user assets and then stores them in a job management database; Paragraph 0033 for reference to the scan results from the scanner are received and normalized and then linked to the asset or a new asset may be created; Figure 2 and related text regarding the ‘Normalizing’ process in which scan results are linked to assets]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the building information method of to include the data mesh creation and linking of Molloy. Doing so would create a summary of all of the assets that exist at the user site, as stated by Molloy (Paragraph 0021).

While Lavrov, Andrews, and Molloy disclose the limitations above, they do not disclose wherein the one or more filed data includes jobsite weather data; providing a schedule modality configured to determine a first timeline for a delivery of each physical asset based at least in part on the one or more field data linked to respective project data set; the schedule modality configured to determine a second timeline for an installation of each physical asset based at least in part on the one or more field data from the construction project linked to respective project data set; and a meeting functionality configured to generate communication data linked to the first or second timeline, wherein the communication data comprises at least one video or audio output from the construction project, the meeting functionality defines each video or audio output into a plurality of clips, each clip is associated with one of the plurality of project data set in such a way that each clip is retrievable through the virtual model, wherein the scheduling modality is configured to determine calendar data based in part on the jobsite GPS data and the jobsite weather data so that the scheduling modality alters the first timeline for the delivery of each physical asset based on the calendar data.
However, Bowman-Amuah discloses the following:
providing a schedule modality configured to determine a first timeline for a delivery of each physical asset based at least in part on the one or more field data linked to respective project data set [see at least Paragraph 0010 for reference to the project being carried out by the development architecture framework is managed by generating a plan to carry out the project, scheduling a timeline for executing the plan, tracking the execution of the plan, and reporting information uncovered during tracking; Paragraph 0164-0165 for reference to the product management team being responsible for planning and control of delivery; Paragraph 0183 for reference to the release management team managing project interdependencies to ensure delivery of the capability release based on the timeline; Paragraph 1121 for reference to scheduling tools being used to allocate resources against the WBS to determine the timeline for a specific project]  
the schedule modality configured to determine a second timeline for an installation of each physical asset based at least in part on the one or more field data from the construction project linked to respective project data set [see at least Paragraph 0010 for reference to the project being carried out by the development architecture framework is managed by generating a plan to carry out the project, scheduling a timeline for executing the plan, tracking the execution of the plan, and reporting information uncovered during tracking; Paragraph 0511-0514 for reference to the program developing three different timelines including a short term, middle term, and long term timeline; Paragraph 1123-1124 for reference to the project tracking tool enables the project manager to track the actual project status against the original plan and schedule] 
a meeting functionality configured to generate communication data linked to the first or second timeline, wherein the communication data comprises at least one video or audio output from the project [see at least Paragraph 0702 for reference to the system using audio conferencing to ensure that all parties are approaching the problem from the same direction and that they’re thinking about the design in same way; Paragraph 0842 for reference conference calls between all parties being used by the system to keep all teams updated and moving in the same direction; Paragraph 0889-0890 for reference to the audio and visual conferencing tools allowing many individuals in different locations to communicate simultaneously]
the meeting functionality defines each video or audio output into a plurality of clips [see at least Paragraph 0890 for reference to audio conferencing remaining a valuable tool for conducting meetings where the issues being discussed do not require the support of visual aids and video conferencing allowing people to interact both aurally and visually; Paragraph 1733 for reference to the system presentation design tool supporting video clips] 
each clip is associated with one of the plurality of project data set in such a way that each clip is retrievable through the virtual model [see at least Paragraph 1767 for reference to the systems usability labs using videotape and screen capture methods to record how users interact with the systems and highlight videotapes being created of problems the user encountered]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify building improvement modeling system of Lavrov to include the scheduling and meeting functionality of Bowman-Amuah. Doing so would rectify any problems that occur during the delivery of the components of the project and maintain support information during the delivery, as stated by Bowman-Amuah (Paragraph 0011). 

While the combination of Lavrov, Andrews, Molloy, and Bowman-Amuah discloses the limitations above, they do not disclose wherein the one or more filed data includes jobsite weather data and wherein the scheduling modality is configured to determine calendar data based in part on the jobsite GPS data and the jobsite weather data so that the scheduling modality alters the first timeline for the delivery of each physical asset based on the calendar data. 
However, Norman discloses the following:
wherein the one or more filed data include jobsite GPS data and jobsite weather data [see at least Paragraph 0013 for reference to the information services providing weather information and news and the information; Paragraph 0021 for reference to the graphical presentation module being used to show the geographical location where activities are being conducted such that a digital map image is created using the graphical presentation module; Paragraph 0021 for reference to the project planning module being used to update information of the geographic location icons in which the changes in appearance of the icons drawing attention to the progress of activities and changes in the conditions and places this information in a geographical context; Paragraph 0046 for reference to weather forecast and weather alert information being available from a number of sources and including identification of areas for which the information is effective; Figure 9 and related text regarding item 908 ‘Create graphic display’ and item 910 ‘Place icons in graphical display’] 
wherein the scheduling modality is configured to determine calendar data based in part on the jobsite GPS data and the jobsite weather data so that the scheduling modality alters the first timeline for the delivery of each physical asset based on the calendar data [see at least Paragraph 0015 for reference to the project planning module allowing a user to receive and present project information and to update and otherwise change the presentation of information in response to entry of new or updated data, the advancing of the current date, and other changes in data; Paragraph 0030 for reference to schedule status alerts being selected by comparing the actual calendar date against a scheduled start or completion date of an activity and setting the schedule alert status value to yellow or red if the actual date is past the scheduled date or so close to the scheduled date as to jeopardize or preclude timely completion; Paragraph 0034 for reference to  actual start and completion dates for the switch installation, building and provision of power and data being entered, the computation and display of elapsed time between start and completion of the activities, and, the status bars updates, showing a square indicating that an activity has started, and a diamond indicating that an activity has been completed; Paragraph 0035 for reference to the graphical icon being updated by filing each bar to a square if the activity has been started but not completed and diamonds for each completed activity; Paragraph 0048 for reference to in response to updated or changed information, or restrictions or expansions of categories of information to be displayed, the graphic display and the icons presented by the display undergo changes in accordance with the updated information in which updated information includes start or completion of an activity, updating of schedule status information, entry of an alert indicator, or any of numerous other categories of information; Figure 9 and related text regarding the process of project planning and information presentation, specifically item 912 ‘Change icons and display in response to changed or updated information’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the field data and schedule modality of the Andrews and Bowman-Amuah to include the location data, weather data, and updated scheduling of Norman. Doing so would determine if the provided data includes reports of conditions affecting geographic areas in which project activities are planned or underway, as stated by Norman (Paragraph 0013).  
Claim 3
While the combination of Lavrov, Andrews, Molloy, Bowman-Amuah, and Norman discloses the limitations above, Lavrov does not disclose the location tag being associated with a room or a floor, each having a set of coordinates defined by the virtual model of the building information modeling system.
However, Andrews discloses the following:
each location tag is associated with a room or a floor, each having a set of coordinates defined by the virtual model of the building information modeling system [see Paragraph 0027 for reference to the information or code transmitted from the tags defining coordinates of the building as well as room number or other identifiers of each room or location in which the tag is operating]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the building information modeling system of to include the location tag specification of Andrews. Doing so would provide an accurate determination of a location in a building, as stated by Andrews (Paragraph 0004).
Claim 4
While the combination of Lavrov, Andrews, Molloy, Bowman-Amuah, and Norman discloses the limitations above, regarding Claim 4, Lavrov discloses the following:
the document comprises video, audio and/or textual output [see at least Paragraph 0061 for reference to the field management services including modules configured to provide users access to and exchange of field data in conjunction with the desired process and provide resources such as checklists, checkboxes, descriptions, data items, information templates, equipment lists, report templates, histories, images, etc.; Examiner notes the following resources as ‘textual output’]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20060044307 A1
Song, Kyuman
System and Method for Visually Representing Project Metrics on 3-dimensional Building Models
US 20130339078 A1
Harris et al.
SYSTEM AND METHOD LINKING BUILDING INFORMATION MODELING AND EXTERPRISE RESOURCE
US 2013/0231981 A1
Brown
CONSTRUCTION TRADE BUILDING INFORMATION MANAGEMENT SYSTEM, SOFTWARE AND METHOD


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683